‘IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Newport News Division
DELLA G.,
Plaintiff,
v. CIVIL ACTION NO. 4:20ev124
ANDREW M. SAUL,
COMMISSIONER OF

SOCIAL SECURITY ADMINISTRATION,

Defendant.

ORDER

Before the Court is the Magistrate Judge’s Report and Recommendation on Della G.’s
(Plaintiff) action for judicial review of the final decision of the Commissioner of Social Security
(“Defendant”) denying Plaintiffs claim for supplemental security income (“SIS”). On February
23, 2021, this matter was referred to a United States Magistrate Judge pursuant to the provisions
of 28 U.S.C. Section 636(b)(1)(B), Rule 72(b) of the Federal Rules of Civil Procedure and Rule
72 of the Rules of the United States District Court for the Eastern District of Virginia for a report
and recommendation. On March 23, 2021, Plaintiff filed a motion for summary judgment and on
April 22, 2021, the Defendant filed a motion for summary judgment. On May 25, 2021, the
Magistrate Judge filed his report recommending that the Plaintiffs motion for summary judgment
be GRANTED, the Commissioner’s motion for summary judgment be DENIED, and the case be
REMANDED to the Commissioner for further proceedings. By copy of the report, each party
was advised of their right to file written objections to the findings and recommendations made by

the Magistrate Judge. The Court has received no objections to the report and the time for filing
the same has expired.

The Court does hereby accept the findings and recommendations set forth in the report of
the United States Magistrate Judge filed May 25, 2021, and it is, therefore ORDERED that the
Plaintiff's Motion for Summary Judgment is GRANTED, Defendant’s Motion for Summary
Judgment is DENIED, and the case be REMANDED to the Commissioner for further
proceedings.

The Clerk shall mail a copy of this final Order to counsel for both parties.

IT IS SO ORDERED.

Raymond A. Jackson
Norfolk, Virginia United States District Judge
June 29, 2021
